DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/31/2021 is acknowledged.
Group II and III are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states that the alkaline solution comprises an Arrhenius base, a Lewis base, or a Bronsted-Lowry base, preferable a strong Arrhenius base or a Lewis superbase. 
It is unclear if the preferred embodiments are required, thus the metes and bounds of the claim are indefinite.
Claims 6, 8 and 10 are rejected as being dependent on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einerhand et al “Hydrogen production during zinc deposition from alkaline zincate solutions” Journal of Applied Electrochemistry, 1988, p. 799-806.
As to claim 1, Einerhand teaches a cell comprising:
an electrolyte compartment containing an electrolyte and two spaced apart electrodes (Einerhand, p. 800 2. Experimental details), wherein the electrolyte comprises an aqueous alkaline solution containing potassium hydroxide and zincate Einerhand, p. 800 2. Experimental details), thus anticipating the claim language of a transition metal ion component.
As to claim 2, Einerhand teaches the working electrode is a rotating ring-disc electrode (RRDE) of the composition Pt/Au and the counter electrode is a platinum counter electrode (Einerhand, Abstract and p. 800 2. Experimental details).
As to claim 4, Einerhand teaches production of hydrogen during the deposition, the deposition being zinc on the cathode, thus one of the electrodes has a layer of zinc which is the same element as the transition metal ion in solution (i.e. zincate) (Einerhand, p. 801 3.4 The production of hydrogen during the deposition of zinc).
As to claims 5 and 6, Einerhand teaches the electrolyte comprises a potassium hydroxide solution (Einerhand, p. 801 3.4 The production of hydrogen during the deposition of zinc).
As to claim 14, Einerhand teaches the transition metal ion is a zinc ion (zincate) (Einerhand, p. 801 3.4 The production of hydrogen during the deposition of zinc).
As to claim 19, Einerhand teaches the system includes a potentiostat, thus a power supply configured to apply a voltage (Einerhand, p. 800-801).

Claims 1, 2, 4-6, 14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/127145 of Huang (Applicant provided a machine translation on 12/26/2019).
As to claim 1, Huang teaches a cell comprising:
an electrolyte compartment (5) containing electrodes (1 and 2) and an electrolyte (6) containing divalent zinc (i.e. a transition metal ion) (Huang, [0011] – [0013], [0029] – [0030] and  Figs. 1a and 1b).
As to claim 2, Huang teaches one electrode is a zinc electrode and the other electrode comprises nickel (Huang, [0038] – [0039]).
As to claim 4, Huang teaches one electrode is a zinc electrode, thus comprising at least a layer of the transition metal ion in solution (Huang, [0039]).
As to claims 5 and 6, Huang teaches the electrolyte contains potassium or sodium hydroxide (Huang, [0041]).
As to claim 14, Huang additionally teaches the transition metal ion is zinc (Huang, [0041]).
As to claim 19, Huang additionally teaches there is a power supply configured to apply a voltage (Huang, [0011]).
As to claim 21, Huang teaches additionally teaches the power supply can be used for intermittent (hydrogen) discharge, thus disclosing a power supply that is configured to oscillate. Additionally the power supply is configured to alternate polarity as per the charge and discharge cycles (Huang, [0043] – [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Einerhand et al “Hydrogen production during zinc deposition from alkaline zincate solutions” Journal of Applied Electrochemistry, 1988, p. 799-806.
As to claims 10, 12 and 17, Einerhand additionally teaches that the experiments were measured in 1-7 KOH and 0.01-0.2 zincate electrolytes (Einerhand, p. 801 3.4 The production of hydrogen during the deposition of zinc).
There one of ordinary skill in the art before the effective filing date of the claimed invention would deem obvious a ratio of the hydroxide to zinc and the molarity of the transition metal ion in solution as per Einerhand (see MPEP 2144.05 I).
Additionally it is noted that the zincate is made by converting zinc oxide to zincate by mixing potassium hydroxide with zincate, thus deeming obvious potassium zincate (Einerhand, p. 800 2. Experimental details).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Einerhand as applied to claim 6 and 14 above, and further in view of WO 2009/127145 of Huang (Applicant provided a machine translation on 12/26/2019).
As to claims 8 and 15, Einerhand teaches to the cell of claims 6 and 14.
Einerhand additionally teaches that the experiments were measured in 1-7 KOH and 0.01-0.2 zincate electrolytes (Einerhand, p. 801 3.4 The production of hydrogen during the deposition of zinc), thus deeming obvious the ratio of hydroxide to zinc and the concentration of zinc in solution.
Einerhand does not teach the hydroxide is a sodium hydroxide of the zincate is a sodium zincate.
Huang teaches of a system to deposit zinc on an electrode (electrodeposition of zinc) within a system as well as the production of hydrogen (Huang, Abstract).
Huang teaches that the equivalent compositions of the hydroxide include potassium hydroxide and sodium hydroxide (Huang, [0041]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Einerhand as per Huang so as to substitute sodium hydroxide for potassium hydroxide in the deposition solution in producing a predictable result in the deposition of zinc on the working electrode.
Additionally as to the sodium zincate, as the alkaline solution comprises sodium hydroxide, the zincate within Einerhand would be sodium zincate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 19 above, and further in view of US 20098/0190781 of Huang (herein Huang 2).
As to claim 20, Huang teaches to the cell of claim 19.
Huang teaches the power supply is a DC power supply (Huang, [0011]). Huang additionally teaches the system comprises a switch to switch the polarity of the electrodes (charge/discharge cycles) (Huang, [0011] – [0013]).
Huang does not teach a control system to monitor the current.
Huang 2 teaches of a hydrogen generating system using the redox chemistry of zinc (Huang 2, [0001]).
Huang 2 additionally teaches the system can monitor the current and switch polarity when desired to charge and discharge hydrogen effectively (Huang 2, [0050] – [0052]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang as per Huang 2 so as to utilize a current monitoring component to monitor the current during discharge and allow effective switching (to a charging state) when desired for hydrogen production.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/115269 of Longhini.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794

/BRIAN W COHEN/           Primary Examiner, Art Unit 1794